On December 11, 2003, the Defendant was sentenced for Driving While Under the Influence of Alcohol or Drugs, Fourth or Subsequent Offense, a felony, in violation of Section 61-8-401(l)(a), MCA, to Montana State Prison for a term of Twenty (20) years, with Ten (10) years suspended; Defendant shall receive credit for time served in Lake County Jail of 74 days; Defendant not be considered eligible for parole until he has successfully completed chemical dependency treatment at MSP; and other terms and conditions given in the Judgment and Commitment on December 11, 2003.
On June 13, 2013, the Defendant’s suspended sentence entered on December 11, 2003, was revoked. The Defendant was sentenced to Montana State Prison for a term of Ten (10) years with none of that time suspended; Defendant shall receive credit for time served on probation holds and this revocation of 515 days; Defendant shall not receive credit for any other elapsed probationary time due to his violations of probation; Court recommends Defendant considered for placement at secure facility that provides native based chemical treatment program; and other terms and conditions given in the Judgment on June 13, 2013.
On November 7, 2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Brooke Perkins, a third year law student under the supervision of Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
*107DATED this 12th day of December, 2013.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 7 th day of November, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.